Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Casey on 2/26/2021.
The application has been amended as follows: 
Regarding claims 1 and 8, please correct as follows, “(3) a wave height value of the radio frequency magnetic field to be input when the output is the rated output.”

Allowable Subject Matter
Claims 1-4 and 6-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8, the prior art of record fails to teach or suggest a magnetic resonance imaging apparatus comprising a radio frequency power supply comprising controlling circuitry configured to vary the power supply voltage based on (1) a power supply voltage to be supplied to an input terminal of the amplifier when an output is a rated output, (2) a wave height value of the radio frequency magnetic field, and (3) a wave height value of the rate frequency magnetic field to be input 
Claims 2-4, 6-7, and 9- 13, definite and enabled by the specification, are allowed through a dependence on one of allowed claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEVEN L YENINAS/Examiner, Art Unit 2868